UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OFTHE SECURITIESEXCHANGE ACT OF1934 For the fiscalyear ended March31, 2014 or ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OFTHE SECURITIESEXCHANGE ACT OF1934 For the transaction period from to Commission file number: 00-52697 XPLORE TECHNOLOGIES CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware 26-0563295 (State or Other Jurisdiction of Incorporation or (IRS Employer Identification No.) Organization) 14000 Summit Drive, Suite900, Austin, Texas (Address of Principal Executive Offices) (Zip Code) (512)336-7797 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, $0.001 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes☐ No☒ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes☐ No☒ Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes☒ No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes☒ No☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check One): Large accelerated filer☐ Accelerated filer☐ Non-accelerated filer☐ (Do not check if a smaller reporting company) Smaller reporting company☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act.).Yes☐ No☒ As of September30, 2013, the aggregate market value of the common equity held by non-affiliates of the registrant was $22,975,542 based on the closing sale price of $4.19, as reported on the NASDAQ Capital Market. As of May 30, 2014, the registrant had 8,432,378shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE: None. Table of Contents PART I 2 Item1. Business 2 Item1A. Risk Factors 10 Item1B. Unresolved Staff Comments 16 Item2. Properties 16 Item3. Legal Proceedings 16 Item4. Mine Safety Disclosures 16 PART II 16 Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 16 Item6. Selected Financial Data 17 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 17 Item7A. Quantitative and Qualitative Disclosures About Market Risk 24 Item8. Financial Statements and Supplementary Data 24 Item9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 24 Item9A. Controls and Procedures 25 Item9B. Other Information 25 PART III 26 Item10. Directors, Executive Officers and Corporate Governance 26 Item11. Executive Compensation 28 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 38 Item13. Certain Relationships and Related Transactions, and Director Independence 40 Item14. Principal Accounting Fees and Services 40 PART IV 41 Item15. Exhibits, Financial Statement Schedules 41 1 Forward-Looking Statements From time to time, we may provide information, whether orally or in writing, including certain statements in this Annual Report on Form10-K, which are deemed to be “forward-looking” within the meaning of the Private Securities Litigation Reform Act of 1995 (the “Litigation Reform Act”). These forward- looking statements and other information are based on our beliefs as well as assumptions made by us using information currently available. The words “believe,” “plan,” “expect,” “intend,” “anticipate,” “estimate,” “may,” “will,” “should” and similar expressions are intended to identify forward-looking statements. Such statements reflect our current views with respect to future events and are subject to certain risks, uncertainties and assumptions. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described herein as anticipated, believed, estimated, expected or intended or using other similar expressions. We do not intend to update these forward-looking statements, except as required by law. In accordance with the provisions of the Litigation Reform Act, we are making investors aware that such forward-looking statements, because they relate to future events, are by their very nature subject to many important factors that could cause actual results to differ materially from those contemplated by the forward-looking statements contained in this Annual Report on Form10-K, any exhibits to this Annual Report on Form10-K and other public statements we make. Such factors are discussed in the “Risk Factors” section of this Annual Report on Form10-K. Unless otherwise indicated or the context requires otherwise, the words “we,” “us,” “our,” the “Company” and “Xplore” refer to Xplore Technologies Corp. and its wholly-owned subsidiaries. PART I Item1.Business Overview We are engaged in the development, integration and marketing of rugged mobile personal computer systems, or PCs. Our rugged tablet PCs are designed to withstand hazardous conditions, such as extreme temperatures, driving rain, repeated vibrations, dirt, dust and concussive shocks. The intrinsically safe, ruggedized and reliable nature of our products facilitates the extension of traditional computing systems to a broader range of field personnel, including energy pipeline inspectors, public safety responders, warehouse workers and pharmaceutical scientists. Our tablets are fitted with a range of performance-matched accessories, including multiple docking solutions, wireless connectivity alternatives, global positioning system modules, biometric and smartcard options, as well as traditional peripherals, such as keyboards and cases. Additionally, our tablets are waterproof for up to 30 minutes in water up to a depth of three feet, are impervious to drops from as high as seven feet, are readable in direct sunlight, can be mounted on vehicles and include LTE and Wi-Fi connectivity options for real-time data access. Our end user customers include major telecommunications companies, leading heavy equipment manufacturers, oil and gas production companies, the military and first responders. Historically, we have competed and derived our revenue through the sale of our iX104 tablets in a subset of the rugged PC market, given the larger size and ultra-rugged attributes of our iX104 product family, which weighs approximately 5.4 pounds. While we are dependent upon the continued market acceptance of our iX104 systems, to broaden the market for our products and increase our opportunities for revenue growth, we have been developing multiple fully-rugged tablets that are lighter weight and less expensive than our iX104 family of products. We believe that these new products will allow us to compete in significantly larger segments of the rugged PC market. On July 10, 2013, we announced the first of our new products with the launch of RangerX Pro, our first fully-rugged Android tablet, which weighs approximately 2.2 pounds. On June 24, 2014, we announced the second of these new products with the launch of Bobcat, a fully-rugged tablet that has a Windows operating system and weighs approximately 2.4 pounds. We believe the lighter and less expensive RangerX Pro and Bobcat tablets are ideal for field service applications and significantly more mobile market opportunities, as compared to our iX104. Looking forward, our strategy is to build increased marketplace awareness of our iX104, RangerX Pro and Bobcat product families, in an effort that we believe will enable us to increase our revenue and to expand our market share. We believe we are positioned for future revenue growth in the markets in which we compete. At a time when we believe awareness and demand for tablet computers is increasing significantly, we have introduced a family of computers that, based upon third-party certifications, surpasses the performance standards and specifications that have been the accepted measuring sticks for rugged tablet computers in today’s marketplace. 2 Our key initiatives for future revenue growth include the following: • New product development—based on input from customer and key industry participants; • The expansion of sales activities in non-U.S. markets, particularly in Europe; • Continued penetration into the Fortune 500/Global 2000 markets; • Establishment of key relationships with new distributors; and • Expanded focus on military/government markets. The timing of large orders, and the related shipping dates of the ordered products, creates variability in our reported revenues. While we may experience some variability in our quarterly operating results as a consequence of the impact of large orders, we believe that we will continue to grow our year-over-year revenues. Our revenue for the fiscal year ended March 31, 2014 was approximately 17% higher than the prior fiscal year. We are a Delaware corporation and our common stock trades on The NASDAQ Capital Market under the symbol “XPLR.” Recent Developments We launched our fifth generation iX104C line of rugged tablet PCs in May 2011 and received favorable responses from our end-user customers, as evidenced by our annual total revenue growth of approximately 17% and approximately 11% for our fiscal years 2014 and 2013, respectively. For the year ended March 31, 2014, we reported revenue of approximately $35.6 million. Since the launch of our iX104C5, we have announced the receipt of significant orders from a major U.S. telecommunications provider, the U.S. military, one of the largest oil and natural gas producers in North America and a medical device company. These orders contributed significantly to the increase in our annual revenue. On December 11, 2013, we announced the receipt of the first major purchase order for our RangerX Pro rugged Android tablet, in the amount of approximately $4 million, from a major U.S. telecommunications provider. We completed and shipped the order in December 2013. We announced the availability of the new next generation of the iX104, which we refer to as the C6, in April 2014 and, as previously mentioned above, we announced the availability of the Bobcat on June 24, 2014. Products iX104 Product Family We have spent more than a decade on research, development and product improvements with each generation of our iX104, achieving what we believe are a number of industry “firsts,” such as being the first manufacturer to incorporate dual-mode inputs with active pen and finger touch capabilities. Our signature iX104 computers have consistently been recognized for their ruggedness, versatility and best-in-class technologies. We believe that we pioneered, and continue to offer, the best outdoor-readable display and wLAN wireless solutions. Our specially designed Dual Mode Sunlight Readable screen is viewable in challenging lighting conditions, including direct sunlight and dimly-lit environments, from virtually any angle. Our iX104 product line consists of the following models, each developed for use in specific environments and applications: • iX104DMSR—Dual-Mode Sunlight-Readable Tablet • iX104DMSR LTE—Dual-Mode Sunlight-Readable Tablet with LTE • iX104DM—Dual-Mode Tablet • iX104DML—Dual-Mode Lite Tablet • iX104 DMSR-M—Dual-Mode Sunlight-Readable Tan Military Tablet 3 • iX104DMSR-M2—Dual-Mode Sunlight-Readable Military Tablet • iX104DMCR-—Dual-Mode Clean Room Tablet We believe that our recent versions of the iX104 continued to introduce “industry firsts” and differentiating features. The iX104C5 product family includes a tool-less removable dual solid state drive (SSD) module, tool-less access to the SIM and MicroSD ports, and an ingress protection rating of IP 67 for submersion in water. The iX104C5 product family also features the Intel® Core™ i7 processor and runs on both Windows7 and 8 operating systems. Our line of iX104 tablet PCs is designed to operate in challenging work environments, including extreme temperatures, constant vibrations, rain, blowing dirt and dusty conditions. Our systems can be fitted with a wide range of performance matched accessories, including multiple docking station solutions, wireless connectivity alternatives, Global Positioning System (GPS) modules, biometric and smartcard modules, as well as traditional peripherals like keyboards, mice and cases. RangerX Pro Our RangerX Pro provides the largest storage capacity in the light-weight rugged market and is certified rugged, holding both IP65 and MIL-STD 810G ratings. RangerX Pro has a battery life of up to ten hours, designed to maximize time in the field and boost productivity, allowing for a full working shift on one charge. In addition, the tablet’s vibrant outdoor viewable, multi-touch display allows for seamless transition from indoors to outdoors. The RangerX Pro has a multi-touch screen that has been engineered to enable glove touch capability, helping improve safety and usability in the field. The RangerX Pro also uses the Android 4.2.2 Jelly Bean operating system, which enables users access to thousands of enterprise applications and other downloads through the Google Play store, provides performance increases, powerful search results and notifications, and has an overall smooth user interface. The operating system enriches the device experience and also allows users to sync their preferences and downloads on multiple devices. In addition, the Google Play Private Channel allows enterprise users to distribute internally crafted apps to employees. The RangerX Pro also offers unique functionality that allows telecommunications providers to consolidate the equipment used by their field service engineers into a single device, thus eliminating the need for troublesome and costly external dongles currently used by these providers to test HD video signals and Internet connectivity during home and business installations. Field workers in construction, manufacturing, healthcare, oil and gas production, and other industries are able to use the RangerX Pro without removing their gloves. The glove touch capability is also ideal for forklift operators working in and out of freezers or containers where a glove is needed for safety and efficiency. By increasing the sensitivity of the RangerX Pro’s capacitive screen and utilizing finely-tuned touch screen software, the tablet can accurately and reliably detect electrical impulses on the skin even if obstructed by a glove. Our families of tablets offer the following features: Rugged — We have designed and built our products from the inside out, developing over 30 proprietary design elements that provide a heightened and proven level of durability. Some of our products meet some of the strictest specifications in the world, such as those established by the U.S. military, including Military Standard Testing for Environmental Extremes. By being designed to meet these specifications, our products can withstand damage from being dropped onto concrete from a height of up to seven feet, from being submerged for up to 30 minutes in up to three feet of water, and from being exposed to extreme temperatures are as low as −60° Fahrenheit and as high as 160° Fahrenheit. In addition, our products are designed to continue to function when subjected to vibration, sand storms and other challenging outdoor work environments. Screen Technology — We strive to be a leader in developing screen technology with award winning displays. We have designed our Dual Mode Sunlight Readable screen to be viewable in challenging lighting conditions, including direct sunlight and dimly-lit environments, at virtually any angle, and to enable glove touch capability. Our screens also offer Dual Mode inputs—simultaneous use of a digital pen and/or finger to control the unit. The Dual Mode supports more precise inputs through the pen with more directional finger touch inputs—all in a single unit with automatic switching capabilities. Processing Power — We have the ability to provide processing power alternatives for our products on a timely and cost-effective basis. Our systems use Intel processors and associated chipsets, as well as other performance enhancement technologies that we believe are essential in many field applications (such as mapping and remote connectivity). In addition, we provide Lithium ION batteries that support usage times up to 8.5 hours for the iX104 and 10 hours for RangerX Pro. The iX104 also includes a “warm” swap feature, allowing users to switch batteries in the field without having to power down the system. 4 Remote Connectivity — Our tablet PCs have a range of wireless communications options (wLAN, wWAN, Bluetooth, Integrated AT&T or 4G LTE and PAN) as well as two meter and sub-meter GPS options. Accessories — We offer a broad range of add-on modules and accessories that we believe better enable our customers to adapt our tablet PCs to their intended use. In particular, we believe our functional, durable and reliable docking solutions are tailored to our customers’ needs. We have supplied service, desktop, vehicle, forklift, armored vehicle and mobile cart docking systems to our customers. Heightened Safety Standards — Our iX104 wireless-enabled tablet PC systems have been tested and certified both in North America and in the European Union for use in hazardous conditions and we expect RangerX Pro will be certified in 2014. Our tablet PCs are designed to be used as a mobile computing system. These systems are comprised of a hardware platform that is fully integrated with one or more software applications. Through its wide feature set, we believe our iX104 family of products allows for the customization of a platform that best suits a given application. Our computers combine processing power, viewability, ruggedness and connectivity, and are designed to operate in extreme environments. Strategy Our strategy is to become the leading developer and marketer of rugged mobile wireless computer systems. We currently compete in the rugged tablet PC market. Expand into New Rugged Product Markets We continue to consider other market opportunities that are broader in scope and opportunity than what has been addressed by our iX104 product family.We believe, based upon an annual white paper published by the Mobile and Wireless Practice of Venture Development Corporation, or VDC, that an increasing number of companies are requiring their employees to transact business in the field and/or other non-traditional office environments.The research paper published by VDC projects worldwide sales in the rugged mobile computing market to grow to over $5.4billion by the end of 2016, and for the market for large form factor rugged devices to grow to $2.7billion by the end of 2016. We believe that our families of rugged tablet PCs are uniquely positioned to capitalize on the convergence of three current market trends: ● The continuously expanding use of wireless data; ● the increased awareness and rapid adoption of the tablet computing form factor, spurred by the success of Apple’s iPad and Samsung’s Galaxy; and ● the transition toward rugged computing solutions in the face of high failure rates for non-rugged devices that have been deployed in non-traditional working environments. We believe that many companies are coming to the realization that the total cost of computer ownership is improved through the use of rugged computing solutions. Leverage Existing Markets We seek to continue to analyze the needs of the vertical markets that we are currently addressing, so that we can continue to increase our sales in those markets. We intend to continue to focus on customer specific applications by leveraging our core products and technology, as well as our key strategic alliances. Our strategy includes the following key elements: Identifying and targeting vertical markets, major account and OEM opportunities — To achieve broad market penetration by our products, we intend to continue to focus on specific vertical market applications, major accounts and OEM relationships, such as Dell,Inc., Psion and Peak Technologies. 5 Investment and nurturing of key relationships— We intend to continue to outsource our manufacturing function, so that we can continue to focus our resources on our technology and product development, customer application and project deployment activities, through our collaborations on engineering and manufacturing matters with our contract manufacturers. In addition, we plan to continue nurturing a number of key reseller relationships. Flexible product design and customer-centric approach — We believe that the design of our products provides us with the flexibility to respond to customer-specific requirements. We involve our customers in our product development and enhancement efforts. This approach is intended to result in improved communication throughout the entire sales cycle, and is designed to position our products as the optimal mobile computing platform for our customers. Delivery of high quality, reliable systems — We measure and seek to improve product quality through rigorous quality assurance programs implemented through our strategic alliances, in concert with performing our custom-designed test programs. Additionally, we utilize feedback provided by our customers. Marketing and distribution relationships — Within each targeted vertical market, we intend to focus on entering into co-marketing relationships with key application providers and systems integrators. This strategy is designed to allow us to use multiple sales channels within a region, while maintaining key strategic alliances. Sales Our direct customers primarily consist of distribution companies, such as large computer companies, specialized system integrators, software vendors, distributors and value-added resellers, and to a lesser extent the end-users.For fiscal year 2014, approximately 94% of our total revenues were attributable to sales through our distribution channels and approximately 6% of our total revenues were attributable to sales directly to end-users.We currently have relationships with more than 150 distributors.Our distributors generally have large sales organizations that, in turn, sell our products to entities that are the ultimate end-users.Our distributors include large computer companies such as Dell,Inc., specialized system integrators such as Moxx Mobility, Psion TeklogixInc. and Peak Technologies, and software vendors such as Environmental Systems Research Institute.In any given year, a single distributor may account for a significant portion of our revenue.In fiscal year 2014, we had three resellers located in the United States, Minnetronix Inc., VT Miltope and Software House International, who accounted for approximately 18%, 12% and 11% of our total revenue, respectively. As of March 31, 2014, we had a sales team of twelve individuals that have geographic responsibilities for direct and indirect sales opportunities.Our sales team works closely with our distributors in defined regions.Our distributors are currently selling our products into the public safety, utility, telecommunications, field service, warehousing logistics, transportation, oil and gas production, manufacturing, route delivery, military and homeland security markets. For fiscal 2014, our total revenue increased by approximately 17% over fiscal 2013.Our North American revenue was approximately 81% of total revenue in fiscal year 2014, as compared to approximately 80% of total revenue in fiscal year 2013.The significance of the North American revenue was primarily attributable to large volume orders from our large medical, military and telecommunications end-users located in the United States. Marketing We have various marketing programs aimed at increasing awareness of our products.Key elements of our marketing programs include: ● Participation in targeted industry trade shows and conferences; ● Editorial coverage and advertisements placed in targeted vertical markets, technology and business mediums, including specific industry publications; ● Product marketing refinement by obtaining customer feedback through data collected by our customer support team, as well as through surveys; ● Use of our web-site for communications and lead generation, as well as customer and channel support capabilities; ● Inclusion of customers, industry experts and others in the product development and testing cycles; and 6 ● Development of proven case studies or application papers for specific vertical market applications. We also market our products through a number of different industry participants, including independent software vendors with application software for specific industries, systems integrators that bring elements such as wireless communications systems to a project, agents that specialize in rugged mobile computing devices and other consultants. We believe that the combination of our systems with the application software and support services provides a tailored solution designed to meet specific customer needs. The market pricing for rugged computers is higher than that for commercial grade computers used in traditional office settings. We believe that the higher pricing reflects our theory that the total cost of ownership of a rugged computer over a three to five year period can be significantly lower than the cost of a non-rugged computer in certain environments. In fact, several of our customers have disclosed in our customer-based market research studies that they experienced higher direct costs using non-rugged devices ( e.g. more frequent damage, information retrieval costs, replacement costs), as well as higher indirect costs, such as prolonged downtime. We recognize that, as a smaller company, our key to success depends on our ability to provide better products than our larger competitors, and to be more responsive to our customers’ needs. Some of our product innovations, such as the AllVue screen and the Dual Mode functionality, were the result of customer feedback. When embarking on the development of a new product or an upgrade of an existing one, we devote resources to engaging customers in the design process. We believe that this process, combined with our flexibility to make quick decisions with the support of our contract manufacturers, has enabled us to deliver products with market leading technology ahead of our competitors. Market Segments We target a number of different sectors in which we believe the deployment of rugged mobile computers can greatly improve operating efficiencies and reduce related costs. Telecommunications, Utilities & Energy . Generally, telecom, utility and energy related companies continuously have to respond to customers’ requests for service and infrastructure maintenance expeditiously and efficiently to remain competitive. We believe that the reliable and real-time movement of information to and from the field is vital to the success of any field automation system. Two global top ten telecommunications providers and Arkansas Utility are end-users of our products in this sector. Hydro One in Canada and Essent in Europe are end-users of our products in the utilities and energy sector. Military. As the military continues to transition to commercial and industrial grade rugged mobile computing systems, we expect this sector will represent a significant opportunity for our products. In particular, we believe the U.S. Department of Defense is generally moving away from full military specifications adherence, except for system-critical operations, and instead is increasing emphasis on purchasing commercial, off-the-shelf (COTS) equipment. The military market sector includes ground and C4I (Command, Control, Communications, Computers and Intelligence) systems. Our end-users in this sector include the U.S. Air Force and the Royal Dutch Air Force. Field Service. According to VDC, the second largest market segment for large form factor rugged mobile devices is the field service industry. This market segment includes mobile technicians from the telecommunications, cable and appliance sectors, who typically must have real time access to mission critical data, including work tickets, schematics, manuals, customer service records, inventory levels and order status. We believe that companies in this market sector recognize that linking field service personnel through the entire enterprise system can improve customer response, billing, inventory management and throughput metrics, thereby increasing operational efficiencies. Our end-users in this market segment include Dycom, Boeing and HydroChem. Public Safety. Given the focus in the U.S. on homeland security matters and the continued commitment by Federal, state and municipal governments on law enforcement, fire and emergency medical services, members of the public safety sector are searching for efficiencies that will better enable them to do their jobs. Rugged mobile computing devices assist these groups in a variety of ways. For example, having a reliable and durable tablet PC provides law enforcement agencies with immediate and reliable access in the field to national and local criminal databases. In this market segment, our products have been sold to over 300 public safety organizations in the U.S., including the Rochester, Santa Monica, Detroit and Cleveland Police Departments, and multiple international organizations, including Air Berlin. Logistics.
